Exhibit 10.2

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibit indicated by “(**)” have been omitted pursuant to a
request for confidential treatment and such omitted portions have been filed
separately with the Securities and Exchange Commission.

COVENANT NOT TO COMPETE

THIS COVENANT NOT TO COMPETE (this “Agreement”) is made and effective as of the
             day of             , 2008 (the “Closing Date”), between (*NAME
CONFIDENTIAL*), a resident of the State of (*STATE CONFIDENTIAL*) (“(*NAME
CONFIDENTIAL*)”), and (*NAME CONFIDENTIAL*), a Colorado limited liability
company (“(*NAME CONFIDENTIAL*)”).

W I T N E S S E T H:

WHEREAS, all of the assets of (*NAME CONFIDENTIAL*) (“(*NAME CONFIDENTIAL*)”)
are to be acquired by (*NAME CONFIDENTIAL*) pursuant to a certain Assets
Purchase Agreement (the “Purchase Agreement”); and

WHEREAS, (*NAME CONFIDENTIAL*) (hereinafter the “Business”) thereafter will
become wholly owned by (*NAME CONFIDENTIAL*) and will continue to conduct the
Business in the same manner as such Business has been conducted by (*NAME
CONFIDENTIAL*) prior to the Purchase Agreement; and

WHEREAS, (*NAME CONFIDENTIAL*) is the sole owner of (*NAME CONFIDENTIAL*) and
has intimate knowledge of the business practices of the Business, which, if
exploited by (*NAME CONFIDENTIAL*) in contravention of this Agreement, would
seriously, adversely and irreparably affect the interests of (*NAME
CONFIDENTIAL*) and the Business and the ability of (*NAME CONFIDENTIAL*) to
continue the business of The Business as previously conducted; and

WHEREAS, to induce (*NAME CONFIDENTIAL*) to enter into the Purchase and
consummate the other transactions contemplated by the Purchase Agreement, (*NAME
CONFIDENTIAL *) has agreed to execute and deliver this Agreement.

NOW, THEREFORE, in consideration of the transactions contemplated by the
Purchase Agreement and the consideration to be paid to (*NAME CONFIDENTIAL*) in
connection with the Purchase Agreement, the above premises, the mutual promises
and covenants of the parties set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
(*NAME CONFIDENTIAL*) and (*NAME CONFIDENTIAL*), intending to be legally bound,
agree as follows:

1. Definitions. As used herein, the following terms shall have the following
meanings unless the context otherwise requires:

a. “Area” shall mean a radius of twenty-five (25) miles of the Business located
at (*ADDRESS CONFIDENTIAL*).

PAGE INITIALED: MO, (*NAME CONFIDENTIAL*)

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibit indicated by “(**)” have been omitted pursuant to a
request for confidential treatment and such omitted portions have been filed
separately with the Securities and Exchange Commission.

 

b. “Business” shall mean the operations of (*NAME CONFIDENTIAL*) as conducted as
of the Closing Date.

c. “Competing Business” shall mean any business organization of whatever form
engaged, either Directly or Indirectly, in any adult entertainment or any
business or enterprise which is the same as, or substantially the same as, the
Business; excluding, however, (*NAME AND ADDRESS CONFIDENTIAL*); (*NAME AND
ADDRESS CONFIDENTIAL*); (*NAME AND ADDRESS CONFIDENTIAL*); (*NAME AND ADDRESS
CONFIDENTIAL*); (*NAME AND ADDRESS CONFIDENTIAL*), or any other such business
currently owned or controlled, directly or indirectly, by Sellers or in which
(*NAME CONFIDENTIAL*) is a shareholder, member, partner, officer or director.

d. “Directly or Indirectly” shall mean (i) acting as an agent, representative,
officer, director, or independent contractor of a Competing Business;
(ii) participating in any such Competing Business as an owner, partner, limited
partner, joint venturer, creditor or shareholder (except as a shareholder
holding less than five percent (5%) interest in a corporation whose shares are
actively traded on a regional or national securities exchange or in the
over-the-counter market); and (iii) communicating to any such Competing Business
the names or addresses or any other information concerning any past, present, or
identified prospective client or customer of the Business or an entity having
title to the goodwill of the Business.

e. “Restricted Period” shall mean the period commencing with the Closing Date
and ending on the third (3rd) anniversary thereof.

f. “Confidential Information” shall include any and all information related to
the purpose and business of the Business which is proprietary and not general
public knowledge, specifically including (but without limiting the generality of
the foregoing) any financial statements, appraisals, analysis data, cost
analyses or strategies, clients, customer lists, suppliers, the sales price paid
by (*NAME CONFIDENTIAL*), or any other matters regarding the Business.
Information that is orally disclosed will be considered “Confidential
Information” if (*NAME CONFIDENTIAL*) indicates to (*NAME CONFIDENTIAL*) at the
time of disclosure the confidential or proprietary nature of the information and
provides a written summary of such information to (*NAME CONFIDENTIAL*) within
ten (10) days after the initial oral disclosure thereof. Any technical or
business information of a third-person furnished or disclosed shall be deemed
“Confidential Information” of the Business unless otherwise specifically
indicated in writing to the contrary.

2. Agreement Not to Compete. Unless otherwise consented to in writing by (*NAME
CONFIDENTIAL*), (*NAME CONFIDENTIAL*) agrees that during the Restricted Period,
he will not, within the Area, either Directly or Indirectly, on his own

 

PAGE INITIALED: MO, (*NAME CONFIDENTIAL*)

2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibit indicated by “(**)” have been omitted pursuant to a
request for confidential treatment and such omitted portions have been filed
separately with the Securities and Exchange Commission.

 

behalf or in the service or on behalf of others, engage in any Competing
Business or provide managerial, supervisory, administrative, financial or
consulting services or assistance to, or own a beneficial interest (except as a
shareholder holding less than five percent (5%) interest in a corporation whose
shares are actively traded on a regional or national securities exchange or in
the over-the-counter market) in any Competing Business.

3. Agreement Not to Solicit Employees. (*NAME CONFIDENTIAL*) agrees that during
the period commencing with the Closing Date and ending on the three
(3rd) anniversary thereof, he will not without the prior written consent of
(*NAME CONFIDENTIAL*), either Directly or Indirectly, on his own behalf or via
sendee or on behalf of others, solicit, divert, or hire away, or attempt to
solicit, divert, or hire away from the employment of the Business any Person
employed by the Business, whether or not such employee is a full-time employee
or temporary employee, whether or not such employment is pursuant to a written
agreement, whether or not such employment is for a determined period or is at
will and whether or not such employee has voluntarily terminated their
employment. Further, (*NAME CONFIDENTIAL*) agrees that he will not, without the
prior written consent of (*NAME CONFIDENTIAL*), either Directly or Indirectly,
on his own behalf or in the service or on behalf of others, solicit, divert, or
hire away, or attempt to solicit, divert, or hire away any entertainers who have
performed at the Business during the proceeding six (6) months prior to the
Closing Date until one (1) year following the Closing Date. The parties agree
that this provision shall not prohibit the continued use of entertainers who
currently work with other clubs that are currently owned by (*NAME
CONFIDENTIAL*).

4. Confidentiality. (*NAME CONFIDENTIAL*) agrees to hold all Confidential
Information of the Business in confidence for so long as (*NAME CONFIDENTIAL*)
treats such information as confidential or proprietary, unless otherwise agreed
to in writing by the (*NAME CONFIDENTIAL*). During such period (*NAME
CONFIDENTIAL *) will use such information solely for the purpose set forth in
this Agreement unless otherwise agreed to in writing by (*NAME CONFIDENTIAL*).
(*NAME CONFIDENTIAL*) agrees not to copy such Confidential Information of the
Business unless otherwise agreed to in writing by the (*NAME CONFIDENTIAL*).
(*NAME CONFIDENTIAL*) agrees that he shall not make disclosure of any such
Confidential Information to anyone (including subcontractors) except accounting,
business, financial and legal advisors of the (*NAME CONFIDENTIAL*) to whom
disclosure is necessary for the purposes set forth above. (*NAME CONFIDENTIAL*)
shall appropriately notify such advisors that the disclosure is made in
confidence and shall be kept in confidence in accordance with this Agreement.
The obligations set forth in this Agreement shall be satisfied by (*NAME
CONFIDENTIAL*) through the exercise of the same degree of care used to restrict
disclosure and use of its own Confidential Information.

 

PAGE INITIALED: MO, (*NAME CONFIDENTIAL*)

3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibit indicated by “(**)” have been omitted pursuant to a
request for confidential treatment and such omitted portions have been filed
separately with the Securities and Exchange Commission.

 

5. Remedies.

a. (*NAME CONFIDENTIAL*) acknowledges and agrees that, by virtue of his
relationship with the Business, great loss and irreparable damage would be
suffered by (*NAME CONFIDENTIAL*), including, without limitation, damage to the
goodwill and proprietary interests of (*NAME CONFIDENTIAL*), if (*NAME
CONFIDENTIAL*) should breach or violate any of the terms or provisions of the
covenants and agreements set forth in Sections 2, 3 and/or 4 hereof. (*NAME
CONFIDENTIAL*) further acknowledges that (*NAME CONFIDENTIAL*) has examined in
detail such restrictive covenants and agreements and agrees that the restraints
imposed thereby on (*NAME CONFIDENTIAL*) are reasonable in the sense that they
are no greater than are necessary to protect the goodwill of the Business
invested in by (*NAME CONFIDENTIAL*) pursuant to the Purchase Agreement and to
protect (*NAME CONFIDENTIAL*) in its legitimate business interests, and the
restrictive covenants and agreements are reasonable in the sense that they are
not unduly harsh or oppressive.

b. The parties acknowledge and agree that any breach of Sections 2, 3 and/or 4
of this Agreement by (*NAME CONFIDENTIAL*) would result in irreparable injury to
(*NAME CONFIDENTIAL*), and therefore (*NAME CONFIDENTIAL*) agrees and consents
that (*NAME CONFIDENTIAL*) shall be entitled to a temporary restraining order
and a permanent injunction to prevent a breach or contemplated breach of any of
the covenants or agreements of (*NAME CONFIDENTIAL*) contained herein.

c. In addition, (*NAME CONFIDENTIAL*) shall be entitled, upon any breach of
Sections 2, 3 and/or 4 of this Agreement by (*NAME CONFIDENTIAL*), to demand an
accounting and repayment of all profits and other monetary compensation realized
by (*NAME CONFIDENTIAL*), directly or through any Competing Business controlled
by (*NAME CONFIDENTIAL*), as a result of any such breach.

d. The rights of (*NAME CONFIDENTIAL*) under this Section 5 shall not be in
limitation or in lieu of any and all other remedies that may be available to
(*NAME CONFIDENTIAL*) under the Purchase Agreement or any other agreement,
document or instrument provided for therein, or other remedies otherwise
available at law or in equity. The existence of any claim, demand, action or
cause of action against (*NAME CONFIDENTIAL*) whether predicated upon this
Agreement or otherwise, shall not constitute a defense to the enforcement by
(*NAME CONFIDENTIAL*) of any then valid covenants or agreements herein.

6. Severability. (*NAME CONFIDENTIAL*) agrees that the covenants and agreements
contained in Sections 2, 3, 4 and 5 of this Agreement are of the essence of this
Agreement; that each such covenant was agreed to by (*NAME CONFIDENTIAL*) and
(*NAME CONFIDENTIAL*) as part of the transactions contemplated by the Purchase
Agreement; that (*NAME CONFIDENTIAL*) has received good, adequate and

 

PAGE INITIALED: MO, (*NAME CONFIDENTIAL*)

4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibit indicated by “(**)” have been omitted pursuant to a
request for confidential treatment and such omitted portions have been filed
separately with the Securities and Exchange Commission.

 

valuable consideration for each of such covenants; that each of such covenants
is reasonable and necessary to protect and preserve the interests and properties
of (*NAME CONFIDENTIAL*); that irreparable loss and damage will be suffered by
(*NAME CONFIDENTIAL*) should (*NAME CONFIDENTIAL*) breach any of such covenants
and agreements; that each of such covenants and agreements is separate, distinct
and severable not only from the other of such covenants and agreements but also
from other and remaining provisions of this Agreement; and, that the invalidity
or unenforceability of any such covenant or agreement shall not affect the
validity or enforceability of any other such covenants or agreements or any
other provision or provisions of this Agreement unless expressly stated herein.
Further, if any provision of this Agreement is ruled invalid or unenforceable by
a court of competent jurisdiction because of a conflict between such provision
and any applicable law or public policy, such provision shall be redrawn by such
court to the extent required to make such provision consistent with, and valid
and enforceable under, such law or public policy, and as redrawn may be enforced
against (*NAME CONFIDENTIAL*).

7. Tolling. In the event that (*NAME CONFIDENTIAL*) should breach any or all of
the covenants set forth in Sections 2, 3 and/or 4 hereof, the running of the
period of the restrictions set forth in such section or sections breached shall
be tolled during the continuation(s) of any breach or breaches by (*NAME
CONFIDENTIAL*), and the running of the period of such restrictions shall
commence or commence again only upon compliance by (*NAME CONFIDENTIAL*) with
the terms of the applicable section or sections breached.

8. Consideration. In consideration for (*NAME CONFIDENTIAL*) compliance with his
obligations under this Agreement, and as part of the transactions contemplated
by the Purchase Agreement, (*NAME CONFIDENTIAL*) shall receive from (*NAME
CONFIDENTIAL*) the sum of Five Thousand ($5,000.00) Dollars in cash on the
Closing Date, and such other consideration provided for in the Purchase
Agreement. Further, (*NAME CONFIDENTIAL*) acknowledges and agrees that the terms
of this Agreement contained herein are reasonable in light of the good, adequate
and valuable consideration which (*NAME CONFIDENTIAL*) shall receive pursuant to
the Purchase Agreement.

9. Waiver. The waiver by either party of any breach of this Agreement by the
other party shall not be effective unless in writing, and no such waiver shall
operate or be construed as the waiver of the same or another breach on a
subsequent occasion.

10. Venue/Jurisdiction. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of (*STATE CONFIDENTIAL*) without
giving effect to any choice or conflict of law provision or rule (whether of the
State of (*STATE CONFIDENTIAL*) or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of (*STATE
CONFIDENTIAL*). The parties agree that (*CITY AND STATE CONFIDENTIAL*)

 

PAGE INITIALED: MO, (*NAME CONFIDENTIAL*)

5



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibit indicated by “(**)” have been omitted pursuant to a
request for confidential treatment and such omitted portions have been filed
separately with the Securities and Exchange Commission.

 

and the federal and state courts located therein shall be the exclusive venue
for any action arising out of or relating to this Agreement and each party
agrees to the personal jurisdiction of such courts.

11. Amendment. No amendment or modification of this Agreement shall be valid or
binding upon (*NAME CONFIDENTIAL*) or (*NAME CONFIDENTIAL*) unless made in
writing and signed by the parties hereto.

12. Captions and Section Headings. Captions and section headings used herein are
for convenience only and are not a part of this Agreement and shall not be used
in construing it.

13. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have duly been given if delivered or
if mailed, by United States certified or registered mail, prepaid to the party
to which the same is directed at the following addresses (or at such other
addresses as shall be given in writing by the parties to one another):

 

a. If to (*NAME CONFIDENTIAL*):

(*NAME AND ADDRESS CONFIDENTIAL*)

With copies to:

(*NAME AND ADDRESS CONFIDENTIAL*)

 

b. If to (*NAME CONFIDENTIAL*):

(*NAME CONFIDENTIAL*)

Troy Lowrie

390 Union Blvd., Suite 540

Lakewood, CO 80228

With a copy to:

Mike Ocello

1401 Mississippi Avenue #10

Sauget, IL 62201

Martin A. Grusin

 

PAGE INITIALED: MO, (*NAME CONFIDENTIAL*)

6



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibit indicated by “(**)” have been omitted pursuant to a
request for confidential treatment and such omitted portions have been filed
separately with the Securities and Exchange Commission.

 

780 Ridge Lake Boulevard

Suite 202

Memphis, TN 38120

Facsimile: (901) 682-3590

Notices delivered in person shall be effective on the date of delivery. Notices
delivered by mail as aforesaid shall be effective upon the third calendar day
subsequent to the postmark date thereof.

14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed original, but all of which together shall
constitute one and the same instrument.

15. Entire Agreement. This Agreement constitutes the entire understanding and
agreement of the parties with respect to its subject matter and any and all
prior agreements, understandings or representations with respect to the subject
matter hereof are terminated and canceled in their entirety and are of no
further force or effect, but specifically excluding the Purchase Agreement and
the agreements, documents and instruments provided for therein.

IN WITNESS WHEREOF, (*NAME CONFIDENTIAL*) and (*NAME CONFIDENTIAL*) have each
executed and delivered this Agreement as of the date first written above.

 

/s/ (*NAME CONFIDENTIAL*) (*NAME CONFIDENTIAL*)

(*NAME CONFIDENTIAL*),

A Colorado HANDWRITTEN: *STATE CONFIDENTIAL*) limited liability company

By:   /s/ Micheal Ocello Title:   Vice President

 

PAGE INITIALED: MO, (*NAME CONFIDENTIAL*)

7